     Case 1:19-cv-00064 Document 74 Filed 06/08/20 Page 1 of 6 PageID #: 500



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

LAZARO QUINONES-CEDENO,

       Plaintiff,

v.                                           CIVIL ACTION NO. 1:19-00064

BARBARA RICKARD, WARDEN, et al.,

       Defendants.


                       MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation (“PF&R”) on June 26,

2019, in which he recommended that the court deny plaintiff’s

Application to Proceed Without Prepayment of Fees and Costs,

(ECF No. 19), deny plaintiff’s letter-form Motion for

Preliminary Injunction, (ECF No. 5), dismiss plaintiff’s Amended

Complaint, (ECF No. 33), and remove this case from the court’s

active docket.       (See ECF No. 35.)

       In accordance with the provisions of 28 U.S.C. § 636(b),

plaintiff was allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Aboulhosn’s

PF&R.    The failure of any party to file such objections within
     Case 1:19-cv-00064 Document 74 Filed 06/08/20 Page 2 of 6 PageID #: 501



the time allowed constitutes a waiver of such party’s right to a

de novo review by this court.         Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).

       Initially, the court ruled that plaintiff did not timely

file objections, and thus adopted the findings and

recommendations of the PF&R in its orders on September 25, 2019.

(ECF Nos. 51-52.)       However, plaintiff filed a Rule 59(e) motion

for this court to alter or amend its judgment because he stated

he never received the PF&R and thus could not make objections to

it.    (ECF No. 56).     Plaintiff also submitted a sworn affidavit

in support of his Rule 59(e) motion.           (ECF No. 57.)     The court

granted plaintiff’s Rule 59(e) motion on January 17, 2020,

vacated its earlier orders adopting the PF&R, and extended the

deadline for plaintiff to file any and all objections to the

PF&R to February 17, 2020.         (See ECF No. 64.)     Plaintiff then

filed his objections to the PF&R on February 18, 2020.              (ECF No.

68.)    In the interests of justice, the court will consider these

objections as being timely filed.

I.     Standard of Review of Pro Se Objections

       Pursuant to Fed. R. Civ. P. 72(b), the court must “make a

de novo determination upon the record . . . of any portion of

the magistrate judge's disposition to which specific written

objection has been made.”        However, the court is not required to

review, under a de novo or any other standard, the factual or
                                        2
  Case 1:19-cv-00064 Document 74 Filed 06/08/20 Page 3 of 6 PageID #: 502



legal conclusions of the magistrate judge as to those portions

of the findings or recommendation to which no objections are

addressed.   See Thomas v. Arn, 474 U.S. 140, 149–50 (1985).

Furthermore, de novo review is not required and unnecessary

“when a party makes general and conclusory objections that do

not direct the court to a specific error in the magistrate's

proposed findings and recommendations.”        Orpiano v. Johnson, 687

F.2d 44, 47–48 (4th Cir. 1982); see also United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007) (“[T]o preserve for

appeal an issue in a magistrate judge's report, a party must

object to the finding or recommendation on that issue with

sufficient specificity so as reasonably to alert the district

court of the true ground for the objection.”); McPherson v.

Astrue, 605 F. Supp. 2d 744, 749 (S.D.W. Va. 2009) (“[F]ailure

to file a specific objection constitutes a waiver of the right

to de novo review.”).

     “A document filed pro se is ‘to be liberally construed.’ ”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).        Specifically as to objections

to a PF&R, courts are “under an obligation to read a pro se

litigant's objections broadly rather than narrowly.”           Beck v.

Comm'r of Internal Revenue Serv., 1997 WL 625499, at *1-2

(W.D.N.C. June 20, 1997) (citing Orpiano, 687 F.2d at 48).

However, objections that are “unresponsive to the reasoning
                                     3
  Case 1:19-cv-00064 Document 74 Filed 06/08/20 Page 4 of 6 PageID #: 503



contained in the PF&R” are irrelevant and must be overruled.

Kesterson v. Toler, 2009 WL 2060090, at *1 (S.D.W. Va. July 7,

2009) (citing Orpiano, 687 F.2d at 47).

II.   Analysis

      Liberally construing plaintiff’s motion titled “Objection

to PF&R Memorandum,” the court finds that plaintiff makes no

specific objections to the PF&R.         (See ECF No. 68.)    Instead,

plaintiff argues that the initial failure of giving him the PF&R

and his legal mail prevented him from filing objections, and

denied him due process.     Yet the court has already addressed and

rectified this issue, and more importantly, it contains no

objections that are responsive to the PF&R.         Plaintiff also

alleges that a nurse failed to provide him with appropriate

medical care in January, 2020, in violation of the Eighth

Amendment.   Again, this is not an objection to the reasoning

contained in the PF&R.

      Plaintiff’s objections are unresponsive to the PF&R and are

irrelevant, and therefore must be OVERRULED.         See Kesterson v.

Toler, 2009 WL 2060090, at *1 (S.D.W. Va. July 7, 2009) (citing

Orpiano, 687 F.2d at 47).

III. Conclusion

      Accordingly, the court adopts the Findings and

Recommendation of Magistrate Judge Aboulhosn as follows:



                                     4
  Case 1:19-cv-00064 Document 74 Filed 06/08/20 Page 5 of 6 PageID #: 504



     1.    Plaintiff’s Application to Proceed Without Prepayment

           of Fees and Costs, (ECF No. 19), is DENIED;

     2.    Plaintiff’s letter-form Motion for Preliminary

           Injunction, (ECF No. 5), is DENIED;

     3.    Plaintiff’s Amended Complaint, (ECF Nos. 33, 33-1), is

           DISMISSED; and

     4.    The Clerk is directed to remove this case from the

           court’s active docket.

     Additionally, the court rules that plaintiff’s second

motion to alter or amend a judgment pursuant to Rule 59(e), (ECF

No. 65), is DENIED as moot because the court had already granted

plaintiff’s first Rule 59(e) motion.        Plaintiff’s Motion to

Proceed Without Prepayment of Fees and Costs, (ECF No. 66), is

DENIED because the court has, in this Order, denied plaintiff’s

first motion to proceed without prepayment of fees and costs.

The court finds no grounds in the second motion to overturn this

ruling.   And plaintiff’s motion for his medical record to be

filed as an addendum in this case, (ECF No. 67), is DENIED as

moot, as this case is dismissed pursuant to this order.




                                     5
  Case 1:19-cv-00064 Document 74 Filed 06/08/20 Page 6 of 6 PageID #: 505



     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to all counsel of record and to any

unrepresented parties.

     IT IS SO ORDERED this 8th day of June, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     6
